DETAILED ACTION
Status of the Claims
	Claims 13-26 are pending in the instant application and are being examined on the merits in the instant application.
Examiner Change
	Applicant is hereby notified that the Examiner assigned to your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner IVAN A. GREENE (Art Unit 1619, (571)270-5868).

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election

Priority
	The U.S. effective filing date has been determined to be 10/14/2015, the filing date of the U.S. Application No. 14/883,428.

Information Disclosure Statement
	The information disclosure statements submitted on 15/17/2019 and 01/24/2020 was filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 23 recites the limitation "the pH" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 13-14 and 18-26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KEYSER (US 2012/0213847; published, August 2012).
Applicant Claims
	Applicant claims a method of treatment of hyperkalemia comprising administering to a patient in need thereof a cation exchange composition comprising a zirconium silicate of formula (I): ApMxZr1-xSinGeyOm (I), where “A” is a potassium ion, sodium ion rubidium ion, cesium ion, calcium ion, magnesium ion, hydronium 
	Applicant claims a method for treatment of hyperkalemia comprising administering to a patient in need thereof a zirconium silicate having a lead content below 0.6 ppm (instant claim 14).
Disclosure of the Prior Art
	KEYSER discloses microporous zirconium silicate for the treatment of hyperkalemia (title, see whole document), particularly using high purity UZSi-9 exhibiting an enhanced level of potassium exchange capacity (abstract). KEYSER discloses composition comprising a zirconium silicate of formula (I): ApMxZr1-xSinGeyOm (I), where “A” is a potassium ion, sodium ion rubidium ion, cesium ion, calcium ion, magnesium ion, hydronium ion or mixture thereof, “M” is at least one framework metal, wherein the framework metal is hafnium (4+), tin (4+), niobium (5+), titanium (4+), cerium (4+), germanium (4+) praseodymium (4+), terbium (4+) or mixtures thereof, “p” has a value from about 1 to about 20, “x” has a value from 
	KEYSER teaches discloses that “In one embodiment, the composition exhibits median particle size of greater than 3 microns and less than 7% of the particles in the composition have a diameter less than 3 microns.” ([0019])(instant claims 18, 20-21). KEYSER discloses “Preferably, less than 5% of the particles in the composition have a diameter less than 3 microns, more preferably less than 4% of the particles in the composition have a diameter less than 3 microns, more preferably less than 3% of the particles in the composition have a diameter of less than 3 microns, more preferably less than 2% of the particles in the composition have a diameter of less than 3 microns, more preferably less than 1 % of the particles in the composition have a diameter of less than 3 microns, more preferably less than 0.5% of the particles in the composition have a diameter of less than 3 microns. Most preferably, none of the particles or only trace amounts have a diameter of less than 3 microns.” ([0019])(instant claim 19). KEYSER further discloses “In one embodiment, the composition exhibiting the median particle size and fraction of particles in the composition having a diameter less than 3 micron 
	KEYSER discloses Example 7, and particularly that “The material was filtered, dried and washed with DI water. The pH of the resulting material was 7. The H-ZS-9 powder resulting from batch-wise ion exchange and water wash has<l2% Na.” ([0086])(instant claim 23, pH 7-9; MPEP §2131.03-II).
	KEYSER discloses “a high purity form of UZSi-9. FIGS. 11-12 show XRD and FTIR spectra of high purity UZSi-9 crystals. As shown in Table 3 below, these crystals exhibit significantly higher levels of potassium exchange capacity (KEC) than the less pure ZS-9 compositions. In an embodiment of the invention, the UZSi-9 crystals had a potassium exchange capacity of greater than 2.5 meq/g, more preferably greater than 3.5 meq/g, more preferably greater than 4.0 meq/g, more preferably between 4.3 and 4.8 meq/g, even more preferably between 4.4 and 4.7 meq/g, and most preferably approximately 4.5 meq/g. UZSi-9 crystals having a potassium exchange capacity in the range of 3.7-3.9 were produced in accordance with Example 13 below.” ([0057])(instant claims 24-25; MPEP §2131.03-II). 	Regarding instant claim 22, KEYSER discloses the XRD plot for ZS-9 prepared in accordance with Example 12 (Figure 10) and Example 13 (Figure 12), each having the two highest peaks occurring at approximately 15.5 and 28.9, with the highest peak occurring at 28.9.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
	Claims 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over KEYSER (US 2012/0213847; published, August 2012) in view of WILLIS (US 6,579,460; published, June 2003) and APPLEWHITE (US 2012/0201864; published August, 2012).
Applicants Claims
	Applicant claims a method for the treatment of hyperkalemia, as discussed above (instant claims 13 & 14)
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            KEYSER discloses microporous zirconium silicate for the treatment of hyperkalemia, particularly using high purity UZSi-9 exhibiting an enhanced level of potassium exchange capacity, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KEYSER is that KEYSER does not expressly teach the compositions have a lead content that ranges from 0.1 to 0.5 ppm (claim 15), 0.3 to 0.5 ppm (claim 16), 0.3 to 0.45 ppm. 
2+ and at least Fe+ having an aluminum content of less than 10000 ppm (see whole document). APPLEWHITE further teaches the mixed metal compounds are also called “Layered Double Hydroxide” (LDH) which is used to designate synthetic or natural lamellar hydroxides with two kinds of metallic cations in the main layers and interlayer domains containing anionic species ([0009]). APPLEWHITE further teaches the mixed metal compounds are used as pharmaceutical phosphate binders by ion-exchange and/or chemisorption ([0012]-[0013]). APPLEWHITE teaches that “We found that by control of the process parameters as described herein, one may prepare a mixed metal compound having low levels of impurities, and in particular heavy metal impurities, without the need to perform purification to remove such impurities. The present invention may provide a process for preparing a mixed metal compound having a lead content of less than 1 ppm […].” ([0117])(instant claims 13-17, claimed lead content).
	Similar to KEYSER, WILLIS teaches microporous zirconium silicate compositions of formula (I) (col. 2, lines 35-57) as cation exchanges suitable for removing ammonium and phosphate ions from blood or dialysate (abstract). WILLIS teaches the general parameters for production of the zirconium silicate compositions includes combining a reactive source of zirconium, silicon and/or in any order to give the desired mixture. It is also necessary that the mixture have a basic pH and preferably a pH of at least 8. The basicity of the mixture is controlled by adding excess alkali hydroxide and/or basic compounds of the other constituents of the mixture. Having formed the reaction mixture it is next reacted at a temperature of about 100° C. to about 250° C. for a period of about 1 to about 30 days in a sealed reaction vessel under autogenous pressure.” [emphasis added] (col. 5, lines 9-20).
	WILLIS teaches that “These cation exchange compositions have been designated UZSi-n (see the '417 and '737 patents) where "n" is an integer which denotes a specific crystalline phase. Specific phases which are useful in the present invention include but are not limited to UZSi-1, UZSi-9 and UZSi-11.” [emphasis added](col. 5, lines 51-55).
	WILLIS discloses Example 1 as follows: “A solution was prepared by mixing 4150 g of sodium silicate, 484 g of sodium hydroxide and 1909 g H2O. After several minutes of vigorous stirring 2458 g zirconium acetate solution (22.1 wt. % ZrO2) was added. This was stirred for an additional 15 minutes and the resulting gel was 
	As discussed above, KEYSER does not disclose any lead content is present in their composition, therefore the disclosing “a lead content below 0.6 ppm” (instant claims 1 & 2). However, arguendo the compositions of KEYSER do include a lead (Pb) content, one of ordinary skill in the art would have clearly understood that the heavy metal element lead (Pb) is a toxic element and would have sought to minimize the said content of lead (Pb). And per the disclosure of APPLEWHITE varied the process parameters to achieve a lead content of less than 1 ppm
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of hyperkalemia using microporous zirconium silicate compositions of formula (I), as suggested by KEYSER, and to produce said microporous zirconium silicate compositions of formula (I) by the methods of KEYSER and/or WILLIS, and further to minimize any lead (Pb) content by varying the reaction parameters, as suggested by APPLEWHITE, such as to produce a composition having a lead (Pb) content of less than 1 ppm for the treatment of hyperkalemia, per the teachings of KEYSER in view of WILLIS and APPLEWHITE.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Claims 13-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-25 of U.S. Patent No. 9,592,253 (hereafter ‘253). Although the claims at issue are not identical because claim 1 includes additional product-by-process limitations, they are not patentably distinct from each other because the features of the cationic exchange composition(s) and methods of treatment are the same (compare instant claims 13-26 to claims 1 and 13-25 of ‘253.
	Claims 13-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,300,087 (hereafter ‘087) in view of claims 1-11 and 13-22 of ‘087. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘087 are directed at the same zirconium silicate compositions of formula (I) including the same features, and claim 12 expressly claims a method for treating hyperkalemia using those compositions.


	
	Claims 13-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,808,750 (claims 1-29); 9,662,352 (claims 19-23); 9,707,255 (claims 21-32 & 36); 9,844,567 (claims 1-22); 9,861,658 (claims 1-14); and 10,398,730 (claims 1-19) in view of composition claims therein (where applicable) and WILLIS (US 6,579,460; published, June 2003) and APPLEWHITE (US 2012/0201864; published August, 2012).
	Instant claims 13 and 14 are discussed above.
	Each of the cited U.S. Patents includes claims directed at the treatment of hyperkalemia using zirconium silicate compositions of formula (I) such as the species ZS-9.
	The difference between the instantly rejected claims and the claims of each of the cited Patents is that the claims of the cited Patents do not expressly claim the lead (Pb) content as recited in instant claims 13-17.
	APPLEWHITE teaches methods of producing mixed metal compounds comprising Mg2+ and at least Fe+ having an aluminum content of less than 10000 ppm, and expressly teaches that “We found that by control of the process parameters as described herein, one may prepare a mixed metal compound having low levels of impurities, and in particular heavy metal impurities, without the need to perform purification to remove such impurities. The present invention may provide a process for preparing a mixed metal compound having a lead content of less than 1 ppm […].”, as discussed above and incorporated herein by reference.
	WILLIS teaches microporous zirconium silicate compositions of formula (I) (col. 2, lines 35-57) as cation exchanges suitable for removing ammonium and phosphate ions from blood or dialysate (abstract). WILLIS teaches the general in any order to give the desired mixture. It is also necessary that the mixture have a basic pH and preferably a pH of at least 8. The basicity of the mixture is controlled by adding excess alkali hydroxide and/or basic compounds of the other constituents of the mixture. Having formed the reaction mixture it is next reacted at a temperature of about 100° C. to about 250° C. for a period of about 1 to about 30 days in a sealed reaction vessel under autogenous pressure.” [emphasis added] (col. 5, lines 9-20).
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of cited Patents because each of the cited Patents is directed at treatment of hyperkalemia using zirconium silicate compositions of formula (I) such as the species ZS-9, and it would have been prima facie obvious to minimize the toxic lead (Pb) content of such a pharmaceutical composition by varying the parameters, as suggested by WILLIS and APPLEWHITE. The skilled artisan would have been motivated to modify the claims of the cited Patents and produce the instantly rejected claim because reduced lead (Pb) would have produced an improved composition as one of ordinary skill in the art would have clearly recognized lead (Pb) as a toxic heavy metal. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the methods of producing microporous zirconium silicate compositions such as the species ZS-9 were known before the time of the claimed invention per the disclosure of WILLIS, and it would have required no more than an ordinary level 
	Claims 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 57-63 of copending Application No. 14/923,099 (hereafter ‘099) in view of WILLIS (US 6,579,460; published, June 2003) and APPLEWHITE (US 2012/0201864; published August, 2012). 
	Instant claims 13 and 14 are discussed above.
	 ‘099 claim 1 recites a method for treating hyperkalemia in a human subject in need thereof comprising orally administering to the human subject a therapeutically effective amount of 10 grams three times daily of a composition comprising a partially protonated zirconium cyclosilicate, the partially protonated zirconium cyclosilicate administer to the human subject having a crystalline purity of 95% of the ZS-9 crystalline form of zirconium silicate relative to other crystalline forms of zirconium silicate, a potassium exchange capacity of greater than 3.2 mEq/g, and a sodium content of less than 12%.
	The difference between the instantly rejected claims and the claims of copending ‘099 is that the claim of copending ‘099 do not expressly claim the lead (Pb) content as recited in instant claims 13-17.
	APPLEWHITE teaches methods of producing mixed metal compounds comprising Mg2+ and at least Fe+ having an aluminum content of less than 10000 ppm, and expressly teaches that “We found that by control of the process parameters as described herein, one may prepare a mixed metal compound having low levels of impurities, and in particular heavy metal impurities, without the need to perform purification to remove such impurities. The present invention may provide a process 
	WILLIS teaches microporous zirconium silicate compositions of formula (I) (col. 2, lines 35-57) as cation exchanges suitable for removing ammonium and phosphate ions from blood or dialysate (abstract). WILLIS teaches the general parameters for production of the zirconium silicate compositions includes combining a reactive source of zirconium, silicon and/or germanium, optionally at least one metal “M”, at least one alkali metal and water (col. 4, lines 25-31). And more particularly “The reaction mixture is prepared by mixing the desired sources of zirconium, silicon and optionally germanium, alkali metal and optional M metal in any order to give the desired mixture. It is also necessary that the mixture have a basic pH and preferably a pH of at least 8. The basicity of the mixture is controlled by adding excess alkali hydroxide and/or basic compounds of the other constituents of the mixture. Having formed the reaction mixture it is next reacted at a temperature of about 100° C. to about 250° C. for a period of about 1 to about 30 days in a sealed reaction vessel under autogenous pressure.” [emphasis added] (col. 5, lines 9-20).
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘099 because the claims of ‘099 are directed at treatment of hyperkalemia using zirconium silicate compositions of the species ZS-9, and it would have been prima facie obvious to minimize the toxic lead (Pb) content of such a pharmaceutical composition by varying the parameters, as suggested by WILLIS and APPLEWHITE. The skilled artisan would have been motivated to modify the claims of ‘099 and produce the instantly rejected claim because reduced lead (Pb) would have produced an improved composition as one of ordinary skill in the art would have clearly recognized lead (Pb) as a toxic heavy metal. Furthermore, the 
This is a provisional obviousness-type double patenting rejection.

	Claim(s) 13-26 of this application is patentably indistinct from claim 13-16 of Application No. 14/923,099. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
	Claims 13-26 are pending and have been examined on the merits. Claim 23 is rejected under 35 U.S.C. 112(b); claims 13-14 and 18-26 are rejected under 35 U.S.C. 102(a)(1); claims 13-26 are rejected under 35 U.S.C. 103; and Claims 13-26 are (provisionally) rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Application No. 14/923,099, and U.S. Patent Nos. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619              


/TIGABU KASSA/Primary Examiner, Art Unit 1619